NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YELLOWSTONE POKY, LLC, an Idaho                 No.    19-35114
Limited Liability Company;
FEATHERSTON HOLDINGS, INC.,                     D.C. No. 4:16-cv-00316-DVB

                Plaintiffs-Appellants,
                                                MEMORANDUM*
ROGER FEATHERSTON,

      Intervenor-Plaintiff-
      Appellant,

 v.

FIRST POCATELLO ASSOCIATES, L.P.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Dee V. Benson, District Judge, Presiding

                      Argued and Submitted February 3, 2020
                               Seattle, Washington

Before: M. SMITH, N.R. SMITH, and BRESS, Circuit Judges.

      Roger Featherston, Featherston Holdings, and Yellowstone Poky, LLC

(collectively, “Featherston”) appeal the district court’s grant of partial summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
judgment in favor of First Pocatello Associates (“First Pocatello”). We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      This appeal concerns whether a purchase agreement purporting to convey real

property from First Pocatello to Featherston contains an adequate legal description

of the property under Idaho’s statute of frauds. See Idaho Code §§ 9-503, 9-505(4).

The parties’ agreement specifies that the property is “commonly known as 669

Quinn Road” in the City of Pocatello, Bannock County, Idaho.1 The agreement

“legally describe[s]” the property only as “RPCPP023305.” This code is a county-

generated “real parcel number” (RPN) used to identify parcels of land. See Idaho

Code § 63-209. The legal description in the parties’ agreement was prepared by a

real estate agent.

      After the parties’ deal fell apart, Featherston filed suit, claiming (among other

things) that First Pocatello breached the agreement. After removing to federal court,

First Pocatello filed counterclaims for quiet title and declaratory judgment, alleging

that the purchase agreement was void under Idaho’s statute of frauds. First Pocatello

later moved to dismiss on this ground. As the district court summarized, Featherston

replied that the RPN was “a clear and unambiguous reference to Bannock County

records identified by that number, as well as any records that could be obtained by


1
  The correct address is in fact “669 West Quinn Road.” Regardless, a reference to
a street address does not satisfy Idaho’s statute of frauds. See Ray v. Frasure, 200
P.3d 1174, 1179 (Idaho 2009).

                                          2
using that number as a starting point.” Featherston also submitted a one-page

“Parcel Master Inquiry” report allegedly obtained from the county recorder related

to RPCPP023305.

      The district court granted First Pocatello’s motion to dismiss, holding that a

“mere listing of a parcel number is not a clear and unambiguous reference to

extrinsic evidence” under Idaho’s statute of frauds. The district court also held, in

the alternative, that “it would not change the outcome in this case because the County

record ultimately produced, using the listed parcel number, remains insufficient to

satisfy the statute of frauds.”    The district court subsequently granted partial

summary judgment on First Pocatello’s claims for quiet title and declaratory

judgment based on this same reasoning, and certified its order for appeal under

Federal Rule of Civil Procedure 54(b).2

      We review the decision below de novo, applying the same Rule 56 standards

as the district court. See, e.g., Flores v. City of San Gabriel, 824 F.3d 890, 897 (9th

Cir. 2016). Under Idaho law, “[a]greements for the sale of real property that fail to

comply with the statute of frauds are unenforceable.” Ray, 200 P.3d at 1177. An

agreement for the sale of real property must “contain a description of the property,

either in terms or by reference, so that the property can be identified without resort


2
  Upon our independent review, we conclude that the district court’s Rule 54(b)
certification was proper. Ariz. State Carpenters Pension Tr. Fund v. Miller, 938
F.2d 1038, 1039–40 (9th Cir. 1991).

                                          3
to parol evidence.” Id. The property must be “sufficiently described so it [i]s

possible for someone to identify exactly what property [i]s being conveyed.” Garner

v. Bartschi, 80 P.3d 1031, 1036 (Idaho 2003) (quotations omitted) (emphasis in

original). The Idaho Supreme Court has held that agreements failed the statute of

frauds, even where the legal description was more detailed than the one at issue here.

See, e.g., The David & Marvel Benton Tr. v. McCarty, 384 P.3d 392, 401–02 (Idaho

2016); Garner, 80 P.3d at 1036–37.

      Featherston argues that the RPN effectively references county records that in

turn provide an adequate description of the property, thereby satisfying Idaho’s

statute of frauds. The parties agree that the Idaho Supreme Court has not addressed

whether citing an RPN in a purchase agreement can satisfy the statute of frauds. We

need not answer that question because even if an RPN could be said to reference

extrinsic records, see Ray, 200 P.3d at 1177, Featherston did not come forward with

such referenced records sufficient to “identify exactly what property [i]s being

conveyed.” Garner, 80 P.3d at 1036 (quotations omitted) (emphasis in original).

      Featherston claims that the RPN led him to an associated Parcel Master

Inquiry report, which was obtained from the county. But as the district court noted,

this report under the heading “Legal Description” “lists several separate tax numbers

for which there is no information.” As the district court correctly concluded, absent

that information “there is no way for the court to determine whether each of those


                                          4
additional records contain adequate legal descriptions.”

      While there are no metes and bounds descriptions of any property in the Parcel

Master Inquiry report, Featherston draws our attention to “Deed Number 99018377,”

which is referenced in the Parcel Master Inquiry report. But the record shows that

Deed Number 99018377 is also referenced in parcel master inquiries for several

other RPNs, suggesting that the deed encompasses more property than just

RPCPP023305. Moreover, Featherston fails to explain why the deed should take

precedence over the tax numbers listed under the heading “Legal Description,” or

how the deed can be reconciled with that information, which is not in the record.

The screenshots of maps that Featherston provides also do not provide a metes and

bounds description of the subject property.3

      For the foregoing reasons, we affirm the district court’s grant of partial

summary judgment in favor of First Pocatello.

      AFFIRMED.




3
 We deny Featherston’s motion for judicial notice of two additional screenshots that
were not presented to the district court. These screenshots also would not change
the outcome because they do not satisfy Idaho’s statute of frauds either. We further
deny as unnecessary Featherston’s motion to certify this case to the Idaho Supreme
Court.

                                         5